NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                    DAWN S. HALL,
                      Petitioner,

                            v.

     MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
             ______________________

                       2013-3151
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC0752050629-I-2.
                ______________________

                Decided: March 31, 2014
                ______________________

    RICHARD A. REGNIER, Law Offices of Richard A. Reg-
nier, of Camarillo, California, argued for petitioner. With
him on the brief was GEORGIANNA P. REGNIER.

   SARA B. REARDEN, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, argued for respondent. With her on the brief was
BRYAN G. POLISUK, General Counsel.
                ______________________

 Before MOORE, O’MALLEY, and TARANTO, Circuit Judges.
2                                            HALL   v. MSPB



O’MALLEY, Circuit Judge,
    Petitioner Dawn S. Hall (“Ms. Hall”) appeals a deci-
sion of the Merit System Protection Board (“MSPB” or
“the Board”) denying her petition for review of an Admin-
istrative Judge’s order dismissing of her appeal as un-
timely filed. As Ms. Hall has failed to demonstrate that
the MSPB abused its discretion or acted arbitrarily or
capriciously in dismissing her refiled appeal, we affirm.
                      BACKGROUND
    The Department of the Navy, Naval Air Warfare Cen-
ter in Point Mugu, California, hired Ms. Hall as an Elec-
tronics Engineer in 1984. During her service with the
Navy, Ms. Hall would often provide technical assistance
in criminal investigations for the Naval Criminal Investi-
gative Services (“NCIS”). In 1999, the Navy transferred
Ms. Hall to NCIS as an Investigative Computer Engineer,
but allowed her to remain in California. On June 5, 2002,
the Navy notified Ms. Hall of its decision to transfer her
position to NCIS Headquarters in Washington, D.C. in
order to consolidate the functions of the Operations Anal-
ysis Center. On June 26, 2002, Ms. Hall affirmatively
elected to move to Washington, and she received her
permanent orders to relocate in November 2002. Due to
concerns about her mother’s health, however, Ms. Hall
requested a delay in her transfer until July 2003, which
was approved by her supervisor, Claude Baldwin.
    In March 2003, Ms. Hall voluntarily submitted a Pro-
spective Grand Jury Nominee Questionnaire for the
Superior Court of California, County of Ventura. Ms. Hall
received a summons from the Superior Court on June 20,
2003, and she was selected to serve as a grand juror for
the next year, starting on July 1, 2003. On July 1, Ms.
Hall notified Mr. Baldwin that she would not be able to
report to Washington on July 14 due to her grand jury
service. The Assistant Director of Administration at
NCIS, Louis Beyer, wrote to presiding Judge Bruce Clark,
HALL   v. MSPB                                            3



requesting that Ms. Hall be released from her grand jury
service. Judge Clark responded that he would approve
any request by Ms. Hall to resign, because grand jury
service was voluntary, but that Ms. Hall had asked to
remain and he would not terminate her service against
her wishes. Ms. Hall remained on the grand jury and the
Navy paid her full salary during the 2003-04 term pursu-
ant to 5 U.S.C. § 6322(a) (2012). Section 6322(a) grants
federal employees leave without loss or reduction of pay
when “summoned, in connection with a judicial proceed-
ing, by a court or authority…to serve as a juror.”
    On May 26, 2004, Deputy Assistant Director Joseph
Vann, who replaced Mr. Baldwin as Ms. Hall’s supervisor,
wrote to Ms. Hall to inform her that she must report for
duty in Washington by July 14, 2004 and that she was not
to seek or accept appointment for further service on the
grand jury for the 2004-05 term. Ms. Hall, however, had
spoken with the current foreman of the grand jury and
Judge Clark about serving as foreman of the grand jury
for the 2004-05 term. Ms. Hall then informed Mr. Vann
on June 28, 2004 that she would be serving a final year on
the grand jury from July 1, 2004 through June 30, 2005.
     The Navy placed Ms. Hall on absent without leave
(“AWOL”) status on July 11, 2004 and withheld her pay.
In October 2004, Mr. Vann informed Ms. Hall that she
had been marked as AWOL and would not receive pay as
of July 14, 2004. Ms. Hall filed a complaint with the
MSPB on December 4, 2004 challenging the Navy’s deci-
sion to place her in AWOL status. The Administrative
Judge (“AJ”) dismissed this appeal for lack of jurisdiction,
finding that an agency decision to place an employee in
AWOL status is not appealable to the MSPB. Hall v.
Dep’t of the Navy, Initial Decision, No. DC-3443-05-0138-
I-1, 2005 MSPB LEXIS 1253 (M.S.P.B. Feb. 7, 2005). Ms.
Hall also filed a complaint with the Office of Special
Counsel (“OSC”) on December 19, 2004. The OSC deter-
mined that § 6322(a) did not mandate paid leave when
4                                              HALL   v. MSPB



jury duty is voluntary, and the Navy did not violate the
law by placing Ms. Hall in AWOL status.
    The Navy sent Ms. Hall a notice of proposed removal
on February 5, 2004, identifying three proposed grounds
for removal: (1) failure to report for duty as directed; (2)
refusal to obey a proper order from a supervisor; and (3)
absence without leave. In March 2005, Ms. Hall appealed
to the Office of Personnel Management (“OPM”), Office of
Merit Systems Oversight and Effectiveness, seeking a
determination of her entitlement to court leave. While
this request to OPM remained pending, the Navy issued a
final decision on June 22, 2005, which effected her remov-
al as of June 29, 2005.
     Ms. Hall then filed a second appeal with the MSPB on
July 13, 2005, seeking to be restored to her current posi-
tion with back pay effective to July 14, 2004. After a
September 7 phone conversation with the AJ, Ms. Hall
filed a motion for extension of time requesting that the AJ
delay his findings until “at least 10 days after [OPM]
reaches a final decision on Appellant’s claim relating to
court leave.” Joint Appendix (“J.A.”) 62. In a September
9, 2005 Initial Decision, the AJ dismissed the appeal
without prejudice. Hall v. Dep’t of the Navy, Initial Deci-
sion, No. DC-0752-05-0629-I-1, 2005 MSPB LEXIS 5828,
at *2 (M.S.P.B. Sept. 9, 2005). The AJ noted that, if OPM
found that Ms. Hall was entitled to court leave under §
6322(a), it may obviate “the underlying basis for the
agency’s charges and the appellant’s resultant removal.”
Id. Importantly, the initial decision stated “the appellant
may refile her appeal within 40 days after the date of
receipt of a final OPM decision…but in no event…later
than December 2, 2005. Id. (emphasis added).
    On November 14, 2005, OPM contacted Anne O’Toole,
the representative for the Navy assigned to Ms. Hall’s
appeal, and informed her that OPM “could not possibly
render a decision before the December 2, 2005 deadline.”
HALL   v. MSPB                                            5



J.A. 172. Ms. O’Toole then relayed this information to
Ms. Hall and the AJ in a November 15, 2005 letter. Ms.
Hall did not refile her appeal with the MSPB by the
December 2, 2005 deadline.
    On January 12, 2006, OPM issued its opinion denying
Ms. Hall’s request for court leave on the grounds that
“summoned” in § 6322(a) did not apply to voluntary jury
service. The OPM opinion concluded with the statement
that “No further administrative review is available within
the OPM. Nothing in this settlement limits the claim-
ant’s right to bring an action in an appropriate United
States court.” J.A. 136. Again, Ms. Hall did not refile her
appeal with the MSPB after receiving the OPM opinion.
                  PROCEDURAL HISTORY
    According to Ms. Hall, after receipt of the OPM opin-
ion, she sought counsel to handle an action in federal
court, eventually retaining counsel in November 2008.
Ms. Hall filed suit on April 20, 2009 in the United States
Court of Federal Claims (“Court of Federal Claims’)
seeking: (1) back pay for the pre-removal period while she
was placed in AWOL status; (2) reinstatement to her
position; and (3) back pay for the period after her removal
on June 29, 2005. Hall v. United States, 89 Fed. Cl. 102,
106 (2009). The Court of Federal Claims dismissed all of
Ms. Hall’s claims for lack of jurisdiction, stating that the
Civil Service Reform Act required that all disputes re-
garding removal be brought to the MSPB and that all
three of Ms. Hall’s claims derived from her removal. Id.
at 109. 1




   1     The Court of Federal Claims also dismissed Ms.
Hall’s constitutional claims against the Navy for lack of
jurisdiction. Id. at 109-110. Those claims are not at issue
in this appeal.
6                                             HALL   v. MSPB



    Ms. Hall timely appealed to this Court, which re-
versed and remanded on September 1, 2010. Hall v.
United States, 617 F.3d 1313, 1318 (Fed. Cir. 2010) (“Hall
I”). In Hall I, we found that Ms. Hall’s removal was a
separate personnel action from her pre-removal place-
ment in unpaid AWOL status under § 6322(a), and that
her reinstatement was not a necessary precondition for
her to receive pre-removal back pay. Id. at 1317. Thus,
the Court of Federal Claims had jurisdiction over her pre-
removal claims. Id. at 1317-18. For the claims seeking
reinstatement and post-removal back pay, we held that
“[o]nly the ancillary claims for reinstatement and post-
removal back pay were predicated on the removal action.
As to those ancillary claims, we agree with the Court of
Federal Claims that it lacked jurisdiction.” Id. at 1317
(emphasis added). Ms. Hall did not refile her appeal with
the MSPB once she received the Hall I opinion.
    On remand to the Court of Federal Claims, Ms. Hall
and the government each filed a motion for summary
judgment on the pre-removal back pay claims, and the
government moved to dismiss the removal and post-
removal claims for lack of subject matter jurisdiction.
Hall v. United States, 99 Fed. Cl. 223, 227 (2011). The
Court of Federal Claims held that § 6322(a)(1) did not
grant mandatory paid leave to grand jurors who applied
for voluntary service on a grand jury, even when they
received a summons to appear, and dismissed the pre-
removal claims on that basis Id. at 231-33. The court
also granted the government’s motion to dismiss the
removal and post-removal claims in light of Hall I, stating
that the Federal Circuit made clear that the removal and
court leave questions are not “inextricably intertwined”
and that jurisdiction for removal was exclusive to the
MSPB. Id. at 234 (quoting Hall I, 617 F.3d at 1316).
    Hall timely appealed to our court. Hall v. United
States, 677 F.3d 1340 (Fed. Cir. 2012) (“Hall II”). On
April 30, 2012, we reversed the Court of Federal Claims
HALL   v. MSPB                                             7



on the pre-removal back pay claims, stating that § 6322(a)
“applies to a grand juror who voluntarily applied for
grand jury service and was subsequently ‘summoned’ to
serve by a court.” Id. at 1347. For the post-removal
claims, the panel affirmed the Court of Federal Claims
dismissal, stating that “[t]he issue has already been
decided by this court” in Hall I. Id.
     On May 24, 2012, within 30 days of Hall II, Ms. Hall
refiled her removal appeal with the MSPB. On June 1,
2012, the AJ issued an Order to Show Cause why Ms.
Hall’s appeal should not be dismissed as untimely. The
AJ dismissed the appeal as untimely filed on August 17,
2012. Hall v. Dep’t of the Navy, Initial Decision, No. DC-
0752-05-0629-I-2, 2012 MSPB LEXIS 4746, at *10-11
(M.S.P.B. Aug. 17, 2012). In particular, the AJ concluded
that his “specific, clearly-worded instructions” required
Ms. Hall to refile the appeal no later than December 2,
2005. Id. at *3. The AJ also found that Ms. Hall failed to
demonstrate good cause for the untimely appeal under the
factors enumerated in Neal v. Department of the Air
Force, 68 M.S.P.R. 26 (1995). Ms. Hall filed a petition for
review with the MSPB, asking the Board to reconsider the
AJ’s initial decision. The MSPB affirmed the dismissal in
a final order issued on May 24, 2013. Hall v. Dep’t of the
Navy, Final Order, No. DC-0752-05-0629-I-2, 2013 MSPB
LEXIS 2803, at *8-10 (M.S.P.B. May 24, 2013). Ms. Hall
filed a timely Notice of Appeal, and we have jurisdiction
over the present appeal pursuant to 5 U.S.C.
§ 7703(b)(1)(A) and 28 U.S.C. § 1295(a)(9).
                        ANALYSIS
    We review MSPB decisions under the standards es-
tablished by 5 U.S.C. § 7703. U.S. Postal Serv. v. Gregory,
534 U.S. 1, 6-7 (2001). We set aside MSPB’s actions,
findings, or conclusions if they are:
   (1) arbitrary, capricious, an abuse of discretion, or
   otherwise not in accordance with law;
8                                              HALL   v. MSPB



    (2) obtained without procedures required by law,
    rule, or regulation having been followed; or
    (3) unsupported by substantial evidence . . . .
5 U.S.C § 7703(c). Arbitrary and capricious review is
“extremely narrow.” Gregory, 534 U.S. at 6-7. Under this
standard, the MSPB receives “wide latitude” and “[i]t is
not for the Federal Circuit to substitute its own judgment
for that of the Board.” Id. at 7.
    The issue before this court on appeal is whether the
MSPB abused its discretion, or acted in an arbitrary or
capricious manner, in (1) dismissing Ms. Hall’s appeal as
untimely due to the more than six-year delay between
December 2, 2005, when the AJ required Ms. Hall to refile
her appeal with the MSPB, and May 24, 2012, when Ms.
Hall actually refiled her appeal, and (2) refusing to reopen
Ms. Hall’s appeal in light of our decision in Hall II.
Under 5 C.F.R. § 1201.22(c) (2013), the MSPB will dis-
miss appeals not submitted “within the time set by stat-
ute, regulation, or order of a judge” as untimely “unless a
good reason for the delay is shown.”
    To establish good cause for an untimely appeal, the
petitioner must show that he or she “exercised due dili-
gence and ordinary prudence in the circumstances of her
case.” Walls v. Merit Sys. Protection Bd., 29 F.3d 1578,
1582 (Fed. Cir. 1994). We have held that an agency
determination of whether a regulatory time limit for
appeal should be waived for good cause “is a matter
committed to the Board’s discretion.” Id. at 1582; see also
Mendoza v. Merit Sys. Protection Bd., 966 F.2d 650, 653
(Fed. Cir. 1992) (en banc).
   The Board analyzed the factors identified in Nelson v.
U.S. Postal Service, 113 M.S.P.R. 644, ¶ 8 (2010), aff’d sub
nom. Nelson v. Merit System Protection Board, 414 F.
HALL   v. MSPB                                             9



App’x 292, 293 (Fed. Cir. 2011), to determine if Ms. Hall
demonstrated good cause. 2 These factors include:
   the appellant’s pro se status; the timeliness of the
   initial appeal; the appellant’s demonstrated intent
   throughout the proceedings to refile the appeal;
   the length of the delay in refiling; confusion sur-
   rounding and arbitrariness of the refiling dead-
   line; the number of prior dismissals without
   prejudice; the agency’s failure to object to the dis-
   missal without prejudice; and the lack of prejudice
   to the agency in allowing the refiled appeal.
Id. Only if the appellant has met his or her initial burden
of demonstrating that there was good cause for the un-
timely filing must the agency submit evidence that it
would be prejudiced by having to proceed with the un-


   2      In Walls, we applied the Board’s recitation of the
following factors for determining if the petitioner has
demonstrated good cause for delay:
     the length of the delay; whether appellant was no-
     tified of the time limit or was otherwise aware of
     it; the existence of circumstances beyond the con-
     trol of the appellant which affected his ability to
     comply with the time limits; the degree to which
     negligence by the appellant has been shown to be
     present or absent; circumstances which show that
     any neglect involved is excusable neglect; a show-
     ing of unavoidable casualty or misfortune; and the
     extent and nature of the prejudice to the agency
     which would result from waiver of the time limit.
Walls, 29 F.3d at 1582 (quoting Alonzo v. Dep’t of the Air
Force, 4 M.S.P.R. 180, 184 (1980)). The parties rely upon
and discuss only the Nelson factors used by the Board.
Because those factors appear consistent with the Alonzo
factors we quoted in Walls, we also refer to Nelson in our
analysis.
10                                            HALL   v. MSPB



timely appeal. Womack v. Merit Sys. Protection Bd., 798
F.2d 453, 456 (Fed. Cir. 1986).
    The MSPB has broad discretion in deciding whether
to reopen a final decision on the basis of new and material
evidence. 5 C.F.R. § 1201.118. The Board will only
reopen an appeal “in unusual or extraordinary circum-
stances and generally within a short period of time after
the decision becomes final.” Id. The Board has inter-
preted “short period of time” to be limited to “weeks, not
months or years.” Arenal v. Office of Pers. Mgmt., 106
M.S.P.R. 272, ¶ 10 (2007), aff’d, 264 F. App’x. 891 (Fed.
Cir. 2008); Bagunas v. U.S. Postal Serv., 100 M.S.P.R.
328, ¶ 5 (2005). Reopening an appeal is appropriate if
there is “clear and material legal error, and a conflict
between the holding of the decision and a controlling
precedent or statute.” Bagunas, 100 M.S.P.R. at ¶ 5. The
Board is also authorized to reopen an appeal if the appel-
lant establishes that “[n]ew and material evidence is
available that, despite due diligence, was not available
when the record closed.” Brenneman v. Office of Pers.
Mgmt., 439 F.3d 1325, 1328 (Fed. Cir. 2006). The Su-
preme Court has deferred to an agency’s interpretations
of its own regulations where not “plainly erroneous or
inconsistent with the regulation.” Bowles v. Seminole
Rock & Sand Co., 325 U.S. 410, 414 (1945).
    Ms. Hall argues, in part, that the Board abused its
discretion in not finding good cause due to: (1) the lan-
guage used in the AJ’s September 9, 2005 opinion; (2)
confusion over the continuing applicability of the AJ’s
December 2, 2005 deadline after OPM’s statement that it
could not meet the deadline; (3) the language used in the
January 12, 2006 OPM opinion; and (4) the agency’s
failure to recognize both Ms. Hall’s diligence in prosecut-
ing her claims and the extraordinary circumstances of
this case. The government responds that Ms. Hall failed
to demonstrate good cause because there was no burden
on the AJ to proactively monitor the process of OPM
HALL   v. MSPB                                            11



decision making, and because any delay caused by Ms.
Hall’s need to obtain counsel and prosecute the parallel
district court proceedings does not rise to the level of good
cause.
    In its 2012 Final Order, the Board reviewed the
timeliness of Ms. Hall’s refiling under the factors de-
scribed in Nelson. The Board did not find sufficient
evidence of good cause, despite Ms. Hall’s status as a pro
se petitioner at the time of her initial appeal and the
agency’s failure to object to a dismissal without prejudice
of that appeal. The Board concluded that the September
9, 2005 opinion clearly established the deadline for refil-
ing and did not condition that deadline on any activity, or
lack thereof, on the part of OPM. The Board found that, if
Ms. Hall had any questions about the December 2 dead-
line or how the OPM decision would affect her appeal in
the MSPB, she could have contacted either agency for
clarification. The Board also found that the greater-than-
six-year delay in refiling was significant, as the Board will
usually only waive a deadline in cases with a much short-
er delay. Finally, the Board concluded that, “while the
circumstances presented here are somewhat unusual,” the
period of delay and the interests of finality weighed
against reopening the original 2004 appeal. Hall v. Dep’t
of the Navy, Final Order, No. DC-0752-05-0629-I-2, 2013
MSPB LEXIS 2803, at *10 (M.S.P.B. May 24, 2013).
     Without addressing Ms. Hall’s arguments specifically
as they relate to the original December 2, 2005 deadline,
we find that the MSPB did not abuse its discretion in
affirming dismissal of her appeal in the circumstances at
issue here. We also find that the Board acted within its
discretion when it refused to reopen the appeal.
    Ms. Hall argues that her untimely filing as of the De-
cember 2, 2005 deadline is excused by good cause, and
that the 2004 appeal should have been reopened on the
basis of our decision in Hall II. As to good cause, Ms. Hall
12                                             HALL   v. MSPB



asserts that, because she diligently pursued her case
before all forums to which she was directed—first by the
AJ and then OPM—and was legitimately confused by
those directions, her late filing should be forgiven. On the
question of whether her appeal should have been reo-
pened, Ms. Hall contends that, until Hall II was decided,
the predicate for her removal and post-removal claims
was not established; on this ground, she contends that
Hall II constituted new evidence. Ms. Hall has the bur-
den to demonstrate good cause for her late filing. Wom-
ack, 798 F.2d at 456.
    We conclude that we need not decide whether Ms.
Hall was bound by the December 2, 2005 deadline set by
the AJ or whether the obligation to appeal to the Board
was reactivated by the January 12, 2006 OPM decision.
We find that, even if there was good cause for some period
of delay, Ms. Hall’s May 24, 2012 appeal was not excused
by good cause by no later than October 1, 2010, thirty
days after we issued our decision in Hall I.
     In Hall I, we held that the Court of Federal Claims
lacked jurisdiction over Ms. Hall’s claims for reinstate-
ment and post-removal back pay, and that only the MSPB
could consider those claims. Hall I, 617 F.3d at 1317.
Thus, as of September 1, 2010, Ms. Hall was on notice
that she would have to seek redress for her reinstatement
and post-removal back pay claims exclusively through the
MSPB. It is undisputed that Ms. Hall’s May 24, 2012
filing came well more than thirty days after Hall I issued.
    We do not find that the MSPB abused its discretion in
holding that Ms. Hall failed to demonstrate good cause for
this delay. While Ms. Hall presented some evidence
potentially demonstrating good cause in regards to the
December 2, 2005 deadline under the Nelson factors, she
has presented no evidence demonstrating good cause for
her delay from October 2010 forward. Though Ms. Hall
was a pro se petitioner at the time of her actions before
HALL   v. MSPB                                           13



the MSPB and OPM in 2005 and 2006, respectively, she
retained counsel for her appearances before the Court of
Federal Claims in 2009. Despite clear statements from
both this Court and the Court of Federal Claims regard-
ing the proper forum for her removal and post-removal
claims, Ms. Hall failed to file an appeal with the MSPB
until 21 months later. And, neither Ms. Hall nor her
counsel attempted to contact the AJ or the MSPB once we
issued Hall I to determine the most appropriate course of
action for her removal and post-removal claims.
    While it is possible that Ms. Hall was confused by the
MSPB and OPM decisions in 2005 and 2006, Hall I clari-
fied her options. Ms. Hall did pursue her claims diligently
before OPM, the Court of Federal Claims, and this Court,
but she did not timely demonstrate an intent to refile her
appeal with the MSPB regarding her removal and post-
removal claims. The Board may not have identified any
real evidence of prejudice from the delay, but the agency
did not have the burden of submitting evidence of preju-
dice in the absence of a showing of good cause by Ms.
Hall. Thus, we find that the Board did not abuse its
discretion in finding that Ms. Hall failed to establish good
cause for her delay.
    We also conclude that the Board did not abuse its dis-
cretion in failing to reopen Ms. Hall’s appeal. Ms. Hall
argues that Hall II represented “new evidence” that
justifies reopening her appeal. As we made clear in Hall
II, however, the only claim properly before us in that
appeal was Ms. Hall’s pre-removal back pay claim; we had
“already decided the Claims Court’s [absence of] jurisdic-
tion with regard to Ms. Hall’s post-removal claims.” Hall
II, 677 F.3d at 1341. While Hall II may have provided
further legal support for any timely-filed post-removal
claims with the Board, Ms. Hall cannot justify her failure
to diligently pursue those claims or her failure to seek the
same legal conclusions with respect to those claims from
the Board or this Court.
14                                               HALL   v. MSPB



    Our decision is not a retreat from the statements we
made in Hall II regarding the importance of jury service.
See, e.g., Hall II, 677 F.3d at 1346 (majority) (“The grand
jury, as well as the petit jury, serves a ‘vital function’ in
American society.” (internal citations omitted)); Id. at
1347 (dissent-in-part) (“Just as the right to trial by jury is
the cornerstone of our nation’s justice system, jury service
is one of the highest duties of citizenship.”). The holding
in this appeal rests on procedural matters left to the
discretion of an administrative body; not on any judgment
regarding the importance of grand jury service.
    The Supreme Court has often recognized the im-
portance of jury service, and grand jury service in particu-
lar. See, e.g., Powers v. Ohio, 499 U.S. 400, 406 (1991);
Branzburg v. Hayes, 408 U.S. 665, 690 (1972) (“Fair and
effective law enforcement aimed at providing security for
the person and property of the individual is a fundamen-
tal function of government, and the grand jury plays an
important, constitutionally mandated role in this pro-
cess.”). Jury service “affords ordinary citizens a valuable
opportunity to participate in the process of government,
an experience fostering, one hopes, a respect for law.”
Duncan v. Louisiana, 391 U.S. 145, 187 (1968) (Harlan,
J., dissenting). Jury service plays an important role in
both educating jurors on our justice system, and
“guard[ing] against arbitrary abuses of power by interpos-
ing the commonsense judgment of the community be-
tween the State and the defendant.” Teague v. Lane, 489
U.S. 288, 314 (1989). As the Hall II majority noted, Ms.
Hall performed a “valuable public service” during her
time spent as a grand juror, Hall II, 677 F.3d at 1347;
nothing contained in this opinion should be read to de-
tract from the importance of voluntary jury service, or of
the need for government agencies to accommodate it.
HALL   v. MSPB                                          15



                       CONCLUSION
    Given the extensive delay in Ms. Hall’s refiling of her
MSPB appeal and the lack of evidence of good cause to
justify that delay, we affirm the decision of the MSPB to
dismiss the refiling of her appeal as untimely, and to
otherwise refuse to reopen her appeal.
                      AFFIRMED